DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/02/2022 has been entered. Claims 1, 11 have been amended and claims 2, 18 have been cancelled. Therefore, claims 1, 3-17 and 19 are now pending in the application.

Allowable Subject Matter
Claims 1, 3-17 and 19 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art Chihara et al. (US — 2017/0313149 A1) discloses Leaf Spring Device and Method for Manufacturing Leaf Spring Device comprising:
a method for producing a spring leaf (2, 20, 21, Title, Fig: 1-2) for a leaf spring (2, 20, 21, Title, Fig: 1-2), wherein the spring leaf has two end regions (20a, Fig: 1-2), a central region (middle part of 20, 21, Fig: 102), a top side (top surface of 20, Fig: 1-2) which is subjected to tension in the operative state, and a bottom side (bottom side of 20, Fig: 1-2) which is subjected to pressure in the operative state [0062] — [0067], wherein the spring leaf is hot-deformed and rolled, wherein at least one hole is introduced into the bottom side (The leaf spring device 1 is manufactured through the eight steps from the first step (material cutting) illustrated in FIG. 4A to the eighth step (leaf assembling and coating) illustrated in FIG. 5D as main manufacturing steps, [0091] - [0107], Fig: 4A — 5D) and
teaching reference Frauenthal Automotive Component GMBH (DE — 202011001703 U1, from IDS) discloses Leaf Spring for Vehicle comprising:
the top side is peened under pretensioning of the spring leaf producing tensile stresses on the bottom side (peened top and bottom surfaces 6 and 7, Fig: 1, [0028] — [0030], English translation form IDS).
However, prior art and teaching reference fail to disclose and after peening of the top side, the bottom side is peened locally and only in the region around the at least one hole producing compressive stresses superimposing the tensile stresses.
Prior art and teaching reference fail to disclose or suggest these limitations recited in independent claims 1 and 11. Therefore, independent claim 1 is allowable. Claims 3-10, 12-17 and 19 are also allowable by virtue of their dependencies from claims 1 and 11 accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657